DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

As per Claim 3:
	Line 6, change the phrase “the two instances” to --two instances--.

As per Claim 14:
	Line 12, change the phrase “the long axes” to --long axes--.

Reasons for Allowance

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding Claim 1, Moroz et al., hereinafter Moroz, US Publication No. 2013/0334610 teaches a semiconductor device comprising: 
active areas formed as predetermined shapes on a substrate and arranged relative to a grid having first and second tracks which are substantially parallel to corresponding orthogonal first and second directions (Moroz Fig. 15 and paragraphs [0116]-[0117], see plurality of n-channel and p-channel blocks having active area fins formed on a substrate, the fins being formed on a grid structure corresponding to x and y directions); 
the active areas being organized into instances of a first row having a first conductivity and instances of a second row having a second conductivity (Moroz Fig. 15, wherein the n-channel and p-channel blocks are formed in rows extending in the x direction); 
each instance of the first row and of the second row including a predetermined number of the first tracks (Moroz paragraphs [0099], wherein the finFET blocks are from a cell library and occupy a predetermined number of grid cells or tracks); 
a first structure having at least two contiguous rows (Moroz Fig. 15, wherein there are a plurality of contiguous rows) including: 
at least one instance of the first row (Moroz Fig. 15, wherein there are a plurality of n-channel block rows); and 
at least one instance of the second row (Moroz Fig. 15, wherein there are a plurality of p-channel block rows); 
the first structure being configured such that: 
each of the at least one instance of the first row in the first structure having a first width in the first direction (Moroz Fig. 15, wherein the n-channel rows have a corresponding first width in the x direction); and 
each of the at least one instance of the second row in the first structure having a second width in the first direction, the second width being substantially different than the first width (Moroz Fig. 15 and paragraph [0071], wherein the p-channel rows have a corresponding first width in the x direction, the width of n-channel rows and p-channel rows being different based on the number of fins in each block).

The prior art of record does not teach or suggest the following claim limitations:

a second structure having an odd number of contiguous rows including: 
an even number of instances of the first row; and 
an odd number of instances of the second row; 
the second structure being configured such that each of the even number of instances of the first row and each of the odd number of instances of the second row has a substantially same width in the first direction; and 
wherein: 
the second structure is stacked on the first structure; or 
the first structure is stacked on the second structure.

Regarding Claim 7, Moroz, US Publication No. 2013/0334610 teaches a method of generating a layout, the layout being stored on a non-transitory computer-readable medium (Moroz paragraph [0049]-[0050], see storage and memory), the method comprising: 
generating fin patterns (Moroz paragraph [0039], wherein layout is performed using active area fins) including: 
arranging the fin patterns relative to a grid having first and second tracks which are substantially parallel to corresponding orthogonal first and second directions (Moroz Fig. 15 and paragraphs [0116]-[0117], see plurality of n-channel and p-channel blocks having active area fins formed on a substrate, the fins being formed on a grid structure corresponding to x and y directions); 
configuring the fin patterns into instances of a first row having a first conductivity type and instances of a second row having a second conductivity type (Moroz Fig. 15, wherein the n-channel and p-channel blocks are formed in rows extending in the x direction); 
configuring each instance of the first row to include a first predetermined number of fin patterns of the first conductivity type (Moroz paragraphs [0070]-[0071], wherein the number of fins in each n or p channel block is predetermined based on the implementation); and 
configuring each instance of the second row to include a second predetermined number of fin patterns of the second conductivity type (Moroz ; and 
generating gate patterns (Moroz paragraph [0072], wherein gate patterns are included in the layout) including: 
arranging the gate patterns substantially parallel to the second direction (Moroz Fig. 5, wherein gate patterns are arranged orthogonal to the fin patterns); 
arranging the gate patterns to overlap corresponding ones of the fin patterns (Moroz Fig. 5, wherein gate patterns are arranged overlapping with corresponding fin patterns).

The prior art of record does not teach or suggest the following claim limitations:

defining a first cell structure as having a first place-and-route (PR) boundary which contains an odd number of contiguous rows including: 
an even number of instances of the first row; and 
an odd number of instances of the second row.

Regarding Claim 14, Moroz, US Publication No. 2013/0334610 teaches a method of fabricating a semiconductor device (Moroz paragraph [0031], wherein the integrated circuit design is fabricated), the method comprising: 
forming fins on a substrate (Moroz paragraph [0039], wherein layout is performed using active area fins), the forming fins including: 
arranging long axes of the fins substantially parallel to a first direction (Moroz Fig. 4 and paragraphs [0058]-[0060], see plurality of n-channel and p-channel blocks having active area fins formed on a substrate, the fins being formed with long axes parallel to the x direction); 
arranging the fins into instances of a first row and instances of a second row, the first and second rows extending in the first direction (Moroz Fig. 4, wherein the n-channel and p-channel blocks are formed in rows extending in the x direction); 
configuring each instance of the first row to include a first predetermined number of fins having a first conductivity type (Moroz paragraphs [0059]-[0060], wherein the number of fins in each n or p channel block is predetermined based on the implementation); and 
configuring each instance of the second row to include a second predetermined number of fins having a second conductivity type (Moroz paragraphs [0059]-[0060], wherein the number of fins in each n or p channel block is predetermined based on the implementation); 
forming gate structures over corresponding ones of the fins (Moroz Fig. 4 and paragraph [0062], wherein gate patterns are arranged with corresponding fin patterns), the forming gate structures including: 
arranging long axes of the gate structures substantially parallel to a second direction, the second direction being substantially perpendicular to the first direction (Moroz Fig. 4, wherein gate patterns are arranged orthogonal to the fin patterns).

The prior art of record does not teach or suggest the following claim limitations:

configuring a first structure to have an odd number of contiguous rows, the configuring the first structure including: 
configuring the first structure to include an even number of instances of the first row; and 
configuring the first structure to include an odd number of instances of the second row.

	Claims 2-6, 8-13, and 15-20 are allowed based on their dependency to Claims 1, 7, and 14, respectively, for the reasons stated above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC D LEE whose telephone number is (571)270-7098. The examiner can normally be reached Monday-Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC D LEE/Primary Examiner, Art Unit 2851